Citation Nr: 0841201	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-16 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on August 22, 2008, by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge 
(VLJ), sitting in Washington, DC, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently assigned a 90 percent disability 
evaluation for bilateral hearing loss; a 10 percent 
disability evaluation for status post fracture of the left 
wrist with degenerative changes; a 10 percent disability 
evaluation for status post fracture of the index finger of 
the left hand with ankylosis and osteoarthritis; a 10 percent 
disability evaluation for bilateral tinnitus; and, a 10 
percent disability evaluation for status post fracture of the 
right clavicle with mild degenerative changes.  His combined 
evaluation is 90 percent.

3.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 
4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
August 2006 prior to the initial decision on the claim in 
October 2006 as well as in July 2008.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met in connection with the claim and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for entitlement to TDIU.  
Specifically, the August 2006 letter informed the veteran 
that the evidence must show that he is unable to secure and 
follow a substantially gainful occupation due solely to his 
service-connected disabilities.  It was also noted that he 
generally must meet certain disability percentage 
requirements, i.e., one disability ratable at 60 percent or 
more; or, more than one disability ratable at 40 percent or 
more and a combined rating of 70 percent or more.  The August 
2006 letter further indicated that in order to substantiate a 
claim for an extraschedular evaluation the evidence must show 
that his service-connected disabilities present such an 
exceptional or unusual disability picture, due to factors 
such as marked interference with employment or frequent 
periods of hospitalization, that application of the regular 
schedular standards is impractical.  Additionally, the April 
2007 statement of the case (SOC) and the January 2008 
supplemental statement of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the August 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.   The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2006 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In 
addition, the letter informed the veteran that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the August 2006 and July 2008 letters informed him that 
a disability rating was assigned when a disability was 
determined to be service-connected and that such a rating 
could be changed if there had been changes in the veteran's 
condition.  The letters also explained how disability ratings 
and effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  The 
veteran was also afforded VA examinations in September 2006 
and June 2007.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them a SOC and a SSOC, which informed them of the 
laws and regulations relevant to the veteran's claim.  
Moreover, the veteran submitted a statement in September 2006 
indicating that he had no other information or evidence to 
submit to VA to substantiate his claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


Law and Analysis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total 
rating under section 4.16(b) because the authority to grant 
such a rating is vested specifically in the Director, 
Compensation and Pension Service.  Should the Board find that 
a case it is reviewing on appeal is worthy of consideration 
under section 4.16(b), the Board may remand the case to the 
RO for referral to the Director, Compensation and Pension 
Service, but the Board may not grant a total rating in the 
first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Thus, the decision by the RO whether to 
refer a case to the Director for extra-schedular 
consideration is an adjudicative decision subject to review 
by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the veteran is currently assigned a 90 percent 
disability evaluation for bilateral hearing loss; a 10 
percent disability evaluation for status post fracture of the 
left wrist with degenerative changes; a 10 percent disability 
evaluation for status post fracture of the index finger of 
the left hand with ankylosis and osteoarthritis; a 10 percent 
disability evaluation for bilateral tinnitus; and, a 10 
percent disability evaluation for status post fracture of the 
right clavicle with mild degenerative changes.  The veteran 
did not appeal the ratings assigned for his service-connected 
disabilities to the Board, and therefore, the Board has no 
jurisdiction or authority over them for the purposes of the 
current TDIU appeal.  Cf. Parker v. Brown, 7 Vet. App. 116, 
118 (1994) (holding that disability is related to a claim for 
a total disability rating based on individual unemployability 
but not necessarily inextricably so).  His current combined 
evaluation is 90 percent.  As such, the ratings assigned for 
service-connected disabilities in this case do meet the 
minimum schedular criteria for TDIU under 38 C.F.R. § 
4.16(a).  
	
However, the evidence of record does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
The Board does observe that the veteran is currently 
unemployed.    However, the fact that the veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  As noted above, the question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  

The veteran submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, in which he indicated that that he had 
obtained the equivalent of a high school diploma.  He stated 
that his disability began affecting his full time employment 
in July 2002 and rendered him too disabled to work in March 
2002.  The veteran also indicated that he worked as an 
estimator from July 1969 to July 2002 during which he missed 
90 days due to illness and as rural mail carrier from 
February 2004 to March 2004 during which did not miss any 
time from work.  He further noted that he tried to obtain 
work as a janitor in May 2004.

One of the veteran's former employers submitted VA Form 21-
4192, Request for Employment Information in Connection with 
Claim for Disability Effects, in August 2006.  It was noted 
that the veteran had been employed with the company as a 
sales administrator from August 1990 to July 2002 and that he 
no longer worked there because there had been a reduction in 
the work force.  The employer also indicated that the veteran 
had not missed any work due to disability during the 12 
months preceding his last date of employment and that no 
concessions were made to him by reason of age or disability.  

Another former employer submitted a VA Form 21-4192 in 
September 2006 in which it was noted that the veteran had 
worked there as a mail sorter and rural deliverer from 
January 2004 to February 2004.  The employer was unable to 
provide the time lost due to disability, but did indicate 
that the veteran resigned.  An enclosed form showed that the 
veteran resigned when he was told he was too slow in casing 
the mail. 

Moreover, the September 2006 VA examiner examined the 
veteran's right clavicle and left index finger disabilities 
and did indicate that the conditions affected his daily 
activity in that any activity requiring excessive use or 
force with the right arm and hand is difficult to perform.  
However, the examiner also stated that the conditions do not 
affect his occupations.  In addition, the June 2007 VA 
examiner noted that the veteran only wore a left hearing aid 
and advised him that he should be using them bilaterally.  
The examiner also opined that the veteran would be employable 
if he had his current hearing aids repaired, checked, or 
adjusted.  

The Board does observe that a letter was sent to the veteran 
in June 2004 indicating that his application for VA 
Vocational Rehabilitation and Employment Services was denied.  
It was determined that his disabilities made it unreasonable 
to expect that he could use the program to obtain and 
maintain employment.  Specifically, the letter explained that 
the severity of his service-connected disabilities, age, 
limited transferable skills, lack of formal education and 
training, and labor market conditions in his geographical 
area were factors considered.  However, with respect to the 
labor market conditions in the veteran's area, the Board 
notes that the question with respect to TDIU is whether the 
veteran is capable of performing the physical and mental acts 
required by employment and not whether he can find 
employment.  In addition, in claims for TDIU, consideration 
may be given to a veteran's level of education, special 
training, and previous work experience, but not to his or her 
age.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  As such, the 
denial of vocational rehabilitation benefits was based on 
different criteria than that utilized in the evaluation of 
TDIU claims.  

There is also no indication that any other agency, such as 
the Social Security Administration--which is not limited in 
its review of matters concerning unemployability to 
consideration of only service-connected disabilities--has 
determined that the veteran is currently unemployable.  As 
such, the evidence of record does not show the veteran to be 
unemployable due to his service-connected disabilities.

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 90 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board notes that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2007) (emphasis added).  
Based on a review of the evidence of record regarding the 
impairment in earning capacity as a result of the service-
connected disabilities of the veteran in this case in 
particular, the Board is of the opinion that the disability 
evaluations assigned to the veteran's disorders under the VA 
Schedule for Rating Disabilities accurately reflect the 
veteran's overall impairment to his earning capacity due to 
his service-connected disabilities.  Therefore, total rating 
for compensation based on individual unemployability due to 
service-connected disability is not warranted.


ORDER

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


